ABRAMSON, J.,
Dissenting:
In the course of the late-night felony arrest of Randy Brumley at his dilapidated mobile home in an isolated part of Clinton County, the arresting officers heard shuffling noises emanating from the residence. Knowing that Brumley kept firearms on the premises, the officers were concerned that the noises might have been made by an armed third-person who could pose a threat to their safely as they removed Brumley from the scene. To allay those concerns, the officers conducted a protective sweep of the mobile home, and in the course of the sweep they observed in plain view equipment used in the illegal manufacture of methamphetamine. Largely on the basis of that evidence, a Clinton County jury found Brumley guilty of that offense, for which he was sentenced to ten years in prison.
Prior to his trial, Brumley moved for the suppression of the drug manufacturing evidence on the ground that the officers’ sweep of his mobile home was unreasonable and so violated his rights under the Fourth Amendment to the United States Constitution. Upholding the sweep, the trial court found, expressly,1 that the officers had prior intelligence that Brumley possessed firearms and that as they were in the course of taking him into custody immediately outside his mobile home they heard shuffling noises from inside the home that could have been made by a person. The combination of these facts giving rise, in the trial court’s view, to exigent safety concerns, the trial court ruled that the officers could lawfully conduct a protective sweep of the residence.
On Brumley’s appeal from his conviction, the Court of Appeals affirmed. The panel unanimously concluded that in the circumstances of Brumley’s arrest, the officers had probable cause to think that a dangerous third person was present and so could lawfully allay their concerns by entering and sweeping Brumley’s mobile home.
Notwithstanding the lower courts’ assessments, the majority of this Court disagrees. In fact, the police officers were serving a felony arrest warrant for methamphetamine possession on a person who had evaded arrest for a significant time, who was known to be armed, who was finally captured at a mobile home without electricity, without windows, located in a remote area and who, when finally taken into custody, did not have his gun. When the officers heard, almost as soon as the arrest was effected, a shuffling noise from inside the home such as a person might make, they entered and conducted a sweep. The Court now says, the officers could not reasonably suspect that the noise they heard might have been made by a person posing a danger to themselves. This is so, according to the Court, not because an ordinary person in those circumstances would not have those concerns, but rather because the officers did not have reason, before they arrived at the scene, to think that a dangerous third person might be present. Without some such *290advance suspicion, the majority suggests, the officers were bound to presume that the noise coming from Brumley’s dark, windowless mobile home was merely a loved one roused from slumber by the ruckus at the door. With all due respect, I think the trial court and the Court of Appeals got this one right.
The United States Supreme Court has held that the Fourth Amendment allows police officers conducting an in-home arrest of an individual to conduct a warrant-less protective search of that dwelling when they have a reasonable suspicion that “the house is harboring a person posing a danger to those on the arrest scene.” Maryland v. Buie, 494 U.S. 325, 336, 110 S.Ct. 1093, 108 L.Ed.2d 276 (1990). The Supreme Court held in Buie that it is not necessary for the officers to show “probable cause to believe that, a serious and demonstrable potentiality for danger existed.” 494 U.S. at 336, 110 S.Ct. 1093. An officer must instead possess a “reasonable belief based on specific and articulable facts” that there might be such a threat. 494 U.S. at 337, 110 S.Ct. 1093. Under Buie, before police officers effecting an arrest may engage in a protective sweep they must be able to articulate facts specific to the particular case giving rise to a “reasonable suspicion” both that a person other than the arrestee may be present and that that person “pos[es] a danger to those on the arrest scene.” 494 U.S. at 334, 110 S.Ct. 1093. The officers are entitled to take steps to ensure their safety both before and after the arrest. Id. In determining whether a protective sweep was justified, a reviewing court considers the totality of the circumstances surrounding the officer’s actions and asks whether in those circumstances a reasonable officer might have had the requisite articulable suspicion of danger. United States v. Rodriguez, 601 F.3d 402 (5th Cir.2010).
The Court purports to apply a “totality of the circumstances” analysis, but rather than considering the “totality” of the circumstances confronting the officers outside Brumley’s mobile home, it looks at a few of the circumstances one-by-one and arrives at the invalid conclusion that because none of the circumstances alone would justify a sweep they are also insufficient collectively. While it may be that neither darkness, the condition or isolation of the residence, the crime for which the arrestee is being arrested, the arrestee’s history, the presence of firearms, nor even unidentified sounds of movement emanating from the arrest scene would be enough by itself to justify a protective sweep, these are all clearly factors that will inform the officer’s assessment of the situation. In their totality they could, and in this case, in my view, they did, give rise to a reasonable suspicion of danger.
In particular, prior intelligence that an arrestee possesses firearms clearly heightens officer safety concerns, United States v. Davis, 471 F.3d 938 (8th Cir.2006),2 and unidentified shuffling noises at the scene is a textbook example of the sort of specific, articulable, suspicion-generating facts Buie requires. Maren J. Messing, The Protective Sweep Doctrine: Reaffirming A Limited Exception, 44 Colum. J.L. & Soc. Probs.. 33, 50 (2010) (“ ‘Specific facts,’ on the other hand, relate to the case at issue, such as when the police have seen a person enter the home who is unaccounted for at the time of the first arrest, or when the police have heard a noise coming from a *291back room.”). Accordingly, a number of courts have noted that where there are articulable reasons to suspect the presence of guns, unaccounted for shuffling noises emanating from the arrest scene give rise to a reasonable apprehension of an armed third person and justify a sweep to allay that concern. United States v. Lashley, 524 Fed.Appx. 843 (3rd Cir.2013) (unpublished opinion) (noise in basement as officers were arresting defendant on weapons charges in kitchen justified sweep of basement); Delhall v. State, 95 So.3d 134 (Fla.2012) (noise in bedroom while officers investigating a shooting talked with resident in living room justified sweep); United States v. Mackey, 431 Fed.Appx. 594 (9th Cir .2011) (unpublished opinion) (noise (which turned out to be dogs) from inside house as officers arrested defendant on drug charges at front door justified sweep); United States v. Virgil, 444 F.3d 447 (5th Cir.2006) (noise at rear of house while officers were arresting defendant on weapons charge at front of house justified sweep) United States v. Gandia, 424 F.3d 255 (2nd Cir.) cert. denied 555 U.S. 930, 129 S.Ct. 312, 172 L.Ed.2d 226 (2008) (noting that unidentified noises give rise to reasonable suspicion of person’s presence, but officers in this case did not claim to have heard noise); United States v. Taylor, 248 F.3d 506 (6th Cir.), cert. denied 534 U.S. 981, 122 S.Ct. 414, 151 L.Ed.2d 315 (2001) (noises from interior of apartment as officers investigating murder talked to resident at front door justified sweep); United States v. Tucker, 166 F.3d 1223 (10th Cir.1999) (unpublished opinion) (noises from inside residence while officers waited at front door for arrest warrant subject known to possess firearms justified sweep).3
The Court dismisses this seemingly straightforward result by noting that many of these cases involve factors other than guns and noise (this case, too, involves several other factors) and by emphasizing the officers’ lack of prior information concerning a possible accomplice. The Court’s ruling gives short shrift to the risk posed to police officers by persons other than “accomplices,” such as frightened or irate family members, and to the fact that police officers often do not have advance notice of the dangers they are asked to confront. The result is the needless reversal of a well-supported conviction, and, concerningly, the exposure of police officers to the needless risk of serious harm. I respectfully dissent.
MINTON, C.J., joins.

. My review of the record did not disclose any reserve in the trial court's findings.


. The Court's suggestions to the contrary notwithstanding, the prevalence of guns in our society obviously does not make a gun at an arrest scene any less dangerous. Do we really want to say to our police officers that precisely because guns have- become ubiquitous, their ability to protect themselves is lessened?


. United States v. Archibald, 589 F.3d 289 (6th Cir.2009), on which the majority relies, is readily distinguishable. In that case the Sixth Circuit held that noises apt to have been made by the arrestee himself before coming to the door did not give rise to reasonable suspicion that a third person was present. Here, of course, the noises were clearly not caused by Brumley.